                             Case 1:18-cv-01308-RJJ-RSK ECF No. 1-2 filed 11/20/18 PageID.10 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: Grand Rapids, MI                                                                           IP Address: 98.243.61.45
Total Works Infringed: 22                                                                            ISP: Comcast Cable
 Work        Hash                                        Site               UTC          Published         CRO App. File    CRO Number
                                                                                                           Date
 1           4A9EA24C2A9EC5D1AE5F2CBBA2C197EB621BE95A    Tushy              09/29/2018   07/30/2018        09/01/2018       PA0002119590
                                                                            02:15:22
 2           0055B788E96EAA3B5D4A4142C2DF5337045FFD4D    Vixen              07/14/2018   07/13/2018        08/07/2018       PA0002131906
                                                                            03:32:50
 3           051A52EFFAA41578BB5F4F7EDE4827997D21BC4C    Vixen              08/16/2018   07/23/2018        09/01/2018       16920689213
                                                                            03:12:48
 4           06A0AA871C38B22364679C407392C4C580DAB699    Vixen              07/04/2018   05/19/2018        07/14/2018       PA0002128156
                                                                            01:26:47
 5           11D54A7CCCA1FC5ABAFE9A7172F39ABF4882F687    Vixen              09/07/2018   09/01/2018        11/01/2018       17094105581
                                                                            02:50:33
 6           1E79012EA790BB16A1AA00268C5E8C5898F28C57    Vixen              06/29/2018   06/18/2018        07/14/2018       PA0002128072
                                                                            02:11:52
 7           500B63B48695E508DABCCE0BC2760EA43C961115    Vixen              09/16/2018   09/14/2018        11/01/2018       17094105331
                                                                            16:13:51
 8           62C92B416712660F3575F3789860DFDB90A1A4C2    Vixen              06/30/2018   03/20/2018        04/12/2018       PA0002091523
                                                                            16:40:58
 9           6F163C383995F829D551524573789A6FEC5C22D5    Vixen              06/30/2018   06/03/2018        07/09/2018       PA0002109331
                                                                            02:46:07
 10          7187921EA9FCD6A45613346F742B048B53088923    Tushy              09/20/2018   09/18/2018        10/16/2018       PA0002127779
                                                                            02:32:51
 11          88CC37185550B7F47C66918862B844C8056F3C00    Tushy              07/06/2018   07/05/2018        08/07/2018       PA0002132399
                                                                            00:58:01
 12          8F914AD5D985A4614B945A9CBAEA70996038A99E    Vixen              07/06/2018   07/03/2018        07/26/2018       PA0002112153
                                                                            00:48:05
 13          910E6B21D780F252568DD395226B05C2E41215D0    Vixen              09/13/2018   09/11/2018        10/16/2018       PA0002127780
                                                                            02:06:03
 14          A1D049D475923190FF3A7134A0D2B9F10D62914B    Vixen              09/27/2018   09/26/2018        10/16/2018       PA0002127776
                                                                            02:39:33
 15          A7D8E54FCF615F5675572AF2E5F6B353CC2DE331    Tushy              09/07/2018   08/24/2018        11/01/2018       17094105531
                                                                            02:52:49
 16          A93D128460BD58723BF227F061B37EDBF17079EE    Vixen              08/24/2018   08/22/2018        09/01/2018       16920689331
                                                                            00:53:41
                   Case 1:18-cv-01308-RJJ-RSK ECF No. 1-2 filed 11/20/18 PageID.11 Page 2 of 2
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
17     B80966EB25CE62DA272DA719ED0EFEF0C671D237   Vixen       09/15/2018   09/06/2018   11/01/2018      17093718131
                                                              15:01:27
18     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   Vixen       08/26/2018   05/14/2018   06/19/2018      PA0002126499
                                                              18:59:37
19     EA3A1459FD63ECD6B26644B90833EB3BD0C7E235   Vixen       06/29/2018   06/13/2018   07/14/2018      PA0002128389
                                                              01:37:44
20     EFDB886D8D69B8D7CC31153066C52424FA716283   Vixen       06/29/2018   06/23/2018   07/26/2018      PA0002112155
                                                              01:15:21
21     F6CE08796E7200EA0845FF9313369CF337C207BF   Vixen       08/06/2018   07/28/2018   09/01/2018      PA0002119572
                                                              02:26:50
22     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9 Vixen         08/19/2018   08/07/2018   09/01/2018      16920624128
                                                              18:50:03
